              Case 2:20-cv-00001-DMC Document 14 Filed 05/14/20 Page 1 of 2



1    Law Offices of Hadley & Fraulob
     230 Fifth Street
2
     Marysville, CA 95901
     (530) 743-4458
3

4
     JOSEPH FRAULOB – State Bar #194355
     Attorney for Plaintiff
5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Civil Action No: 2:20-cv-00001-DMC
     Alaina Marie Byers,
12
                   Plaintiff,                        ORDER FOR EXTENSION OF TIME TO
13                                                   FILE MOTION FOR SUMMARY
     v.                                              JUDGMENT
14
     Commissioner of Social Security,
15
                   Defendant.
16
            IT IS HEREBY STIPULATED between the undersigned attorneys that Plaintiff is
17

18
     granted an extension of thirty days, through Monday June 8, 2020, to file the Motion for

19   Summary Judgment.
20          IT IS HEREBY NOTED that this is plaintiff’s first extension requested.
21
     Dated: 05/07/2020                                      / s / Joseph Fraulob
22                                                          Joseph Fraulob
                                                            Attorney for Plaintiff
23

24   Dated: 05/07/2020                                      / s / Chantal R. Jenkins
                                                            Chantal R. Jenkins
25                                                          Special Assistant U.S. Attorney
                                                            Attorney for Defendant
26

27

28




                                                    -1-
             Case 2:20-cv-00001-DMC Document 14 Filed 05/14/20 Page 2 of 2


     IT IS ORDERED.
1

2

3    Dated: May 14, 2020
                                                ____________________________________
4                                               DENNIS M. COTA
                                                UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          -2-
